I concur in the principles announced in paragraphs one to four of the syllabus. I, also, concur in the principle announced in paragraph five of the syllabus in so far, and only in so far, as it provides for a determination by the court in this action of the amount which the property involved here should pay. That procedure is in harmony with, and in effect an application of, the well-settled principle that a court of equity which has obtained jurisdiction of a controversy for any purpose will retain such jurisdiction for the purpose of administering complete relief and doing entire justice with respect to the subject-matter, and has been specifically authorized by the legislature. *Page 328 
The legislature has said: "Whenever any action or proceedingshall be commenced and maintained before any court to prevent orrestrain the collection of any special assessment or partthereof, made or levied by the officers of any city for anypurpose authorized by law, . . . and such assessment shall beheld to be void by reason of noncompliance with this article, thecourt shall determine the true and just amount which the propertyattempted to be so assessed by said special assessment shouldpay, to make the same uniform with other special assessments for the same purpose, . . . and judgment must be rendered and giventherefor against the party liable for such special assessment,without regard to the proceedings had for the levy thereof, andsuch judgment shall be a lien upon the property upon which aspecial assessment shall have been levied, of equal force andeffect as the lien of special assessments, and the lien of suchspecial judgment shall be enforced by the court in such action.. . ." Comp. Laws, 1913, § 3715.
In 1919 the legislature extended the scope of judicial review in cases involving special assessments, and provided: "That in all actions and proceedings involving the validity or apportionment of any special assessments for local or special improvements where the statute limits such special assessments to the special benefits accruing to the property, the courts shall review the levy and apportionment of such special assessments." Laws 1919, chap. 230.
I differ from my associates as to the construction of the evidence relating to the action of the special assessment commission in making the assessment involved here. I believe that the evidence fully justifies the findings of the trial court that the special assessment commission "in apportioning the expense of said improvements for the purpose of establishing an assessment of the cost thereof, acted arbitrarily and by an inflexible rule, and totally failed to exercise any discretion; that it did not determine or seek to determine the actual or reasonable benefits, if any there were, which were to accrue to the properties so assessed," but apportioned the assessment by the use of the front foot rule, without regard to whether the property did or did not receive any benefit commensurate with the assessment resulting from its application. But I agree that it cannot be said upon the record here that the property did not receive some benefit from the improvement. I also *Page 329 
agree that the evidence furnishes no basis for a determination of what assessment, if any, ought to be made against the property involved in this action.